IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                          :   No. 2886 Disciplinary Docket No. 3
                                          :
HARRIET A. GILLIAM                        :   No. 73 DB 2022
                                          :
                                          :   (Supreme Court of New York, Appellate
                                          :   Division: Second Judicial Department,
                                          :   No. 2017-00590)
                                          :
                                          :   Attorney Registration No. 31858
                                          :
                                          :   (Out of State)




                                       ORDER

PER CURIAM

      AND NOW, this 13th day of October, 2022, upon consideration of the responses to

a Notice and Order directing Respondent to provide reasons against the imposition of

reciprocal discipline, Harriet A. Gilliam is disbarred from the practice of law in the

Commonwealth of Pennsylvania. She shall comply with all provisions of Pa.R.D.E. 217.